DETAILED ACTION
This is a first action on the merits. Claims 1-20 are pending. Claims dated 04/24/2020 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 20160159472 A1), in view of Manning (US 20190291859 A1) and herein after will be referred to as Chan and Manning respectively.

Regarding claim 1, Chan teaches an unmanned flight system, comprising: 
a body (Fig. 1 B; [0075] The UAV/craft comprises a body or base/frame structure shown representationally and schematically as base B) 
and a lift mechanism connected to the body (Fig. 1 composed of rotors R; [0075] a set of rotors each shown representationally and schematically as rotor R that in operation generate lift and thrust to propel the UAV/craft during flight/use), 
wherein the lift mechanism includes two rotor assembly arm structures respectively provided on two sides of the body (Fig. 1 2 arms A; [0085] aircraft V has rotors R each provided on a boom/arm A coupled to base B at (e.g. by) a mechanism shown schematically as joint P…), 
wherein each of the rotor assembly arm structures includes: an arm (Fig. 1 A; [0085] boom/arm A), 
a pivotable rotor assembly (Fig. 1 R is pivotally mounted to the arm A at joint J; [0072] (2) pivoting of the boom relative to the base (e.g. FIGS. 4B, 14); [0091] a pivot joint J for axis X of rotor R is provided so that the orientation/attitude of the rotor R can be monitored (or controlled) relative to the base B (e.g. compare FIG. 8E and FIG. 8F). See also FIGS. 16A/C and 21A-D.), 
a motor for driving the rotor assembly to pivot about a pivot axis ([0083] the rotor system of the UAV/craft may be driven by an electric motor or other type of power plant (e.g. as known and used presently); [0090] motors may be employed to position and reposition the rotors of the UAV/craft), 
and a motor Fig. 1 motor systems M; [0116] Systems/modules M (e.g. individually and/or collectively) for […] power, energy, […] that may be installed on or associated with the UAV/craft according to an exemplary embodiment are indicated representationally and schematically in FIG. 1),
wherein one end of the arm is pivotally connected to one side of the body (Fig. 1 at pivot point P), 
a rotor is pivotally provided on the other end of the arm, and a rotational axis of a rotor is higher than a center of gravity of the unmanned flight system (Fig. 3A-D rotation axis X of rotor R is higher than a center of gravity of the UAV which lies in the main body B see Figs. 1, 8B-D, 11B).  
Chan does not explicitly teach: a motor base for mounting the motor, and the motor base is pivotally provided on the other end of the arm, and a rotational axis of the motor base is higher than a center of gravity of the unmanned flight system.
However, in the same field of endeavor, Manning discloses an unmanned flight system (Fig. 1 aircraft 100) with a motor base (Fig. 1 rotor mounting assembly 118; see also another embodiment in Fig. 8 rotor mounting assembly 218) for mounting the motor (Fig. 1 electrical motor 110),
and the motor base is pivotally provided on the other end of the arm (Fig. 1 connected to arm 104; Fig. 8 pivotally rotates about the axis A2 supported by [0089] The axes A1, A2, A3 defined by the rotor mounting assembly 218 have previously been described. The spar 214 can extend at an angle relative to each of the axes A1, A2, A3. Stated otherwise, the spar 214 may define a longitudinal axis that is neither parallel to nor collinear with any of the axes A1, A2, A3 of the rotor mounting assembly 218. The mounting assembly 218 can be configured to rotate about the axis A2; [0043] The arms 104 may further be selectively retracted (e.g., rotated, pivoted, folded, or otherwise collapsed) into a low-profile, stowed orientation for storage or the like), 
and a rotational axis of the motor base is higher than a center of gravity of the unmanned flight system (Fig. 1 rotation axis A2 is higher than center of mass which lies in the body near 122 as supported by [0067] and [0044]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Chan to incorporate the teachings of Manning to include a motor base for mounting the motor, the motor base is pivotally provided on the other end of the arm, and a rotational axis of the motor base is higher than a center of gravity of the unmanned flight system, in order to gain the commonly understood benefits of such adaptation, such as aircraft stabilization (Manning [0195]).

Regarding claim 2, Chan, as modified (see rejection of claim 1), teaches the unmanned flight system according to claim 1.
Chan, as modified, also teaches a height difference between the rotational axis of the motor base and the center of gravity of the unmanned flight system (see rejection of claim 1 cited to Manning Fig. 1 and 8 where the rotor mounting assembly rotational axis A2 is above the body of the UAV).
Chan, as modified, does not explicitly teach wherein the height difference between the rotational axis of the motor base and the center of gravity of the unmanned flight system is greater than one eighth of the total length of the rotor assembly in a flight state.  
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to try a height difference between the rotational axis of the motor base and the center of gravity of the unmanned flight system that is greater than one eighth of the total length of the rotor assembly in a flight state because it has been held that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” Also, one of ordinary skill in the art may select from known different ranges of height difference, in which one may pursue a successful range with the motivation to optimize aircraft proportions with regards to the shape and size of the aircraft.

Regarding claim 3, Chan, as modified, teaches the unmanned flight system according to claim 2.
Chan, as modified, also teaches a height difference between the rotational axis of the motor base and the center of gravity of the unmanned flight system (see rejection of claim 1 cited to Manning Fig. 1 and 8 where the rotor mounting assembly rotational axis A2 is above the body of the UAV).
Chan, as modified, does not explicitly teach wherein the height difference between the rotational axis of the motor base and the center of gravity of the unmanned flight system is less than four times the total length of the rotor assembly in the flight state.  
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to try a height difference between the rotational axis of the motor base and the center of gravity of the unmanned flight system that is less than four times the total length of the rotor assembly in the flight state because it has been held that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” Also, one of ordinary skill in the art may select from known different ranges of height difference, in which one may pursue a successful range with the motivation to optimize aircraft proportions with regards to the shape and size of the aircraft.

Regarding claim 4, Chan, as modified, teaches the unmanned flight system according to claim 1.
Chan also teaches wherein the rotor assembly arm structure is movable between an arm-unfolded position and an arm-folded position (see at least Fig. 4c arms can be folded in any orientation pointing into the body folded, or outward to the body unfolded; supported by [0089]), 
wherein in the arm-unfolded position, the arms of the two rotor assembly arm structures are located on the two sides of the body at a first fixed angle (                        
                            α
                        
                    ) to a transverse axis of the body (Fig.4A arms A are unfolded outward from the body B at an angle to a transverse axis of the body); 
and in the arm-folded position, the arms are located on the two sides of the body at a second fixed angle (                        
                            γ
                        
                    ) to a longitudinal axis of the body (Fig. 4C arm A is folded toward to the body at an angle (0                        
                            °
                        
                     to a longitudinal axis of the body)).

Regarding claim 5, Chan, as modified, teaches the unmanned flight system according to claim 4.
Chan also teaches wherein the first fixed angle (                        
                            α
                        
                    ) is in a range of 0 to 55                        
                            °
                        
                     (see Fig. 4A angle may be at any orientation and within a range of 0-55                        
                            °
                        
                    ), 
and the second fixed angle (                        
                            γ
                        
                    ) is in a range of 0 to 10                        
                            °
                        
                      (see Fig. 4C angle of 0                        
                            °
                        
                     to a longitudinal axis of the body).

Regarding claim 6, Chan, as modified, teaches the unmanned flight system according to claim 4. 
Chan, as modified, also teaches wherein in the arm-unfolded position, a third fixed angle (                        
                            β
                        
                    ) is formed between the rotational axis of the motor base (Manning Fig. 8 A2; and/or Manning [0096] the rotor mounting assembly 218 can similarly be adjustable about the axis A3) and the transverse axis of the body (Manning Fig. 8 A2), wherein the third fixed angle (                        
                            β
                        
                    ) is in a range of 0 to 25                        
                            °
                        
                     (Manning [0185] the rotor assembly is rotated approximately 90 degrees about the rotational axis thereof; Examiner also understands that while assembly 218 is capable of rotating about A3 as cited above in [0096], no change in rotation would mean a 0                        
                            °
                        
                     angle between A2 and A3 see Fig. 8)).

Regarding claim 7, Chan, as modified, teaches the unmanned flight system according to claim 1.
Chan, as modified, also teaches wherein an angle (P) between the rotational axis of the motor base (Manning Fig. 8 A2) and a rotational axis of the motor (Manning Fig. 8 A1) is in a range of 0 to 90                        
                            °
                        
                     (Manning Fig. 1 and [0185] the rotor assembly is rotated approximately 90 degrees about the rotational axis thereof, such that each rotor rotates about a substantially horizontal axis).

Regarding claim 8, Chan, as modified, teaches the unmanned flight system according to claim 4. 
Chan also teaches wherein the rotor assembly arm structure further includes a limiting assembly for retaining the arms of the rotor assembly arm structures on the side of the body at the first fixed angle (                        
                            α
                        
                    ) to the transverse axis of the body in the arm-unfolded position (Chan [0101] locking joint mechanism, joint/interface mechanism – Examiner understands the unfolded arms see Fig. 4A are locked when the joints are locked by the locking joint mechanism; Fig. 16A a joint/interface mechanism).

Regarding claim 17, Chan, as modified, teaches the unmanned flight system according to claim 1, Chan, as modified, also teaches wherein the rotor assembly arm structure further includes a rotation mechanism for connecting the motor base to the arm and driving the motor base to rotate relative to the arm (see rejection of claim 1 cited to Manning Fig. 1 and 8: mounting assembly is able to rotate relative to the arm; Manning [0089] The mounting assembly 218 can be configured to rotate about the axis A2). 

Regarding claim 19, Chan, as modified, teaches the unmanned flight system according to claim 17.
Chan, as modified, also teaches wherein the rotor assembly arm structure includes a containing portion (Manning [0097] fixedly secured to the protrusion 377), and a power cable of the motor extends through the containing portion along the outside of the rotation mechanism inside the arm and is connected to a power source (Manning [0097] stepper motor; Manning Fig. 29 wiring connected to power source 551; Manning [0169] The electrical connections 853 may be of any suitable variety (e.g., electrical wires or cables –the stepper motor is connected to the power source to be powered as shown in Fig. 29 ESC 856 wiring connection). 

Regarding claim 20, Chan, as modified, teaches a control system for an unmanned flight system (Chan Fig. 25 UAV system), wherein the control system comprises an unmanned flight system according to claim 1 (Chan Fig. 25 UAV system comprises the flight/operation control system; supported by Chan [0110] control system […] modify flight characteristics of the reconfigurable UAV/craft. See e.g. FIGS. 25 and 34A-B) and a system controller (Fig. 24 user interface I/O). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chan, in view of Manning, in further view of Merlo (US 6238124 B1) and herein after will be referred to as Merlo.

Regarding claim 9, Chan, as modified, teaches the unmanned flight system according to claim 8. 
Chan, as modified, discloses a limiting assembly see rejection of claim 8 cited to Chan Fig. 16A a joint/interface mechanism and Chan [0101]).
Chan, as modified, does not explicitly disclose wherein the limiting assembly includes an arm limiting structure, a limiting block, and a spring, wherein in the arm-unfolded position, the spring loads the limiting block such that the limiting block can be engaged with the arm limiting structure.
However, Chan in the same paragraph, paragraph [0101], discloses that the limiting assembly is “representationally and schematically of a type disclosed in U.S. Pat. No. 6,238,124 by Merlo, titled “Locking Joint Mechanism”.
Merlo explicitly discloses a limiting assembly (Fig. 3 “Locking Joint Mechanism) with an arm limiting structure (Fig. 3 triangular wall 50), a limiting block (Fig. 3 actuator pin 34), and a spring (Fig. 3 spring 22 and 26), the spring loads the limiting block can be engaged with the arm limiting structure to prevent movement (Fig. 3 spring 22 may be loaded when pin element is actuated; col 1 ln.20 lock two elements together).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the structure of the limiting assembly as taught by modified Chan to more explicitly incorporate the teachings of Merlo to include wherein the limiting assembly includes an arm limiting structure, a limiting block, and the spring loads the limiting block such that the limiting block can be engaged with the arm limiting structure to prevent the movement, because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, having Chan more explicitly disclose the specified claimed structure of the limiting assembly as disclosed by Merlo in the UAV would still predictably result in the prevention of movement, and Chan also discloses such conventional locking/limiting “mechanism may be adapted and used for the rotor/arm system for the UAV/craft” (Chan [0101]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chan, in view of Manning, in view of Merlo, in further view of Sanlaville et al. (US 20170247098 A1) and herein after will be referred to as Sanlaville.

Regarding claim 10, Chan, as modified teaches the unmanned flight system according to claim 9. Chan, as modified, does not explicitly teach wherein the limiting assembly further includes a limiting unlocking component, the limiting unlocking component is connected to the limiting block, and the limiting unlocking component overcomes a force from the spring when being actuated to disengage the limiting block from the arm limiting structure.
However, Manning teaches a limiting assembly ([0115] the locking may occur naturally once the wing reaches a desired position. This can be achieved via any suitable locking mechanism, such as a spring lock, an electromechanical lock, etc. It may also be desirable to unlock the wing from this orientation once airspeed drops back below the threshold value. Any suitable method or mechanism is contemplated for unlocking the wing. For example, the locking mechanism can be an electromechanical lock, such as may be actuated by a servo or the like, which can be selectively locked or unlocked via a controller, such as the controllers discussed below; supported by [0204]-[0208])
and a limit unlocking component ([0115] It may also be desirable to unlock the wing from this orientation once airspeed drops back below the threshold value. Any suitable method or mechanism is contemplated for unlocking the wing).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Chan to incorporate the teachings of Manning to include a limit unlocking component, because doing so enables unlocking of the fixed positions and angles.
Chan, as modified does not explicitly disclose the limiting unlocking component is connected to the limiting block, and the limiting unlocking component overcomes a force from the spring when being actuated to disengage the limiting block from the arm limiting structure.
However, in the same field of endeavor, Sanlaville also teaches a limiting assembly including a limiting unlocking component, the limiting unlocking component is connected to a limiting block, and the limiting unlocking component overcomes a force from the spring when being actuated to disengage the limiting block from the arm limiting structure ([0012] a folding locking/unlocking means where the locked position is set when the arms are unfolded, and where the unlocked position is set when the linking arms are folded; [0013] the locking/unlocking mechanism is positioned under the linking arm; [0014] the locking/unlocking mechanism is a push button; [0015] the push button includes a locking pin and a spring; [0016] the locking pin is conical [0017] the linking arms include a cable trough that is inserted into a grommet, where the grommet is adapted to protect the cable when the linking arms are folded over).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the limiting assembly as taught by modified Chan to incorporate the teachings of Sanlaville to include the limiting unlocking component is connected to a limiting block, and the limiting unlocking component overcomes a force from the spring when being actuated to disengage the limiting block from the arm limiting structure, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “unlocking the assembly”, and because doing so enables unlocking of the fixed positions and angles.

Claim 11-12 is rejected under 35 U.S.C. 103 as being unpatentable over Chan, in view of Manning, in further view of Deng et al. (US 20180327092 A1), and herein after will be referred to as Deng.

Regarding claim 11, Chan, as modified, teaches the unmanned flight system according to claim 4.
Chan also teaches wherein the arm is connected to the body via an Fig. 1 arm A connected to body B via pivot P).
Chan, as modified, does not explicitly disclose that the pivot is elastic.
However, Deng teaches an arm is connected to the body via an elastic pivot ([0159] As shown in FIG. 15B, the UAV may further comprise cam pivot joints each comprising a rotatable joint and a cam. For example, cams 920-3 and 920-4 may be disposed on a top side of the central body near the tail of the central body. The third arm may be coupled to the central body by a third joint 906-3, and the fourth arm may be coupled to the central body by a fourth joint 906-4. The third and fourth joints may permit rotation of the third and fourth arms relative to the central body through the cams 920-3 and 920-4. The third and fourth joints may comprise one or more elastic elements.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the pivot as taught by Chen to incorporate the teachings of Deng to include that the pivot is an elastic pivot, in order to gain the commonly understood benefits of such adaptation, such as the pivot being capable of recovering size and shape after deformation.

Regarding claim 12, Chan, as modified, teaches the unmanned flight system according to claim 1.
Chan also teaches wherein the rotor assembly includes a first blade, a second blade, and a blade mounting assembly for connecting the first blade and the second blade (Fig. 1 at least 2 blades connected on rotor R),
wherein, the first blade and the second blade are respectively mounted at two ends of the blade mounting assembly Fig. 15C-F first blade and second blade are mounted in a blade un-folded position)
wherein in the blade-unfolded position, the first blade and the second blade are respectively mounted on the blade mounting assembly in such a way that they are orientated in different directions (Fig. 15C-F different orientation of first blade and second blade – each blade is pointing in a different direction outward); 
Chan, as modified, does not explicitly teach: the first blade and the second blade are pivotable between a blade-unfolded position and a blade-folded position and in the blade-folded position, the first blade and the second blade are mounted on the blade mounting assembly in such a way that they are orientated in the approximately same direction, such that the first blade at least partially overlaps with the second blade.  
However, Deng teaches the first blade and the second blade are pivotable between a blade-unfolded position and a blade-folded position, and in the blade-folded position, the first blade and the second blade are mounted on the blade mounting assembly in such a way that they are orientated in the approximately same direction, such that the first blade at least partially overlaps with the second blade (Fig. 6A-C: arms in the compact/folded figuration and blades overlap in the same direction; Fig. 5A blades in the unfolded position).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the blade-folded position as taught by modified Chan to incorporate the teachings of Deng to include the first blade and the second blade are pivotable between a blade-unfolded position and a blade-folded position, and, because doing so provides for a more efficient use of space, allowing the “aerial vehicle to transform between a compact configuration and a flight configuration without substantially increasing the dimensions of the airframe, and that improves the form factor and portability of the aerial vehicle” (Deng [0006]).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chan, in view of Manning, in view of Deng, in further view of Goldstein (US 20180257769 A1), and herein after will be referred to as Goldstein.

Regarding claim 13, Chan, as modified, teaches the unmanned flight system according to claim 12.
Chan, as modified, does not explicitly teach wherein the blade mounting assembly includes a mounting member and a mounting seat that are fixedly connected to each other, the first blade and the second blade are respectively provided with a first blade mounting hole and a second blade mounting hole near an end of the blade mounting assembly, and the mounting member includes a first mounting post for passing through the first blade mounting hole and a second mounting post for passing through the second blade mounting hole, such that the first blades and second blades are pivotably connected to the blade mounting assembly.  
However, Goldstein teaches a blade mounting assembly includes a mounting member and a mounting seat that are fixedly connected to each other (Fig. 5A central hub 110 including top structure 530A-B corresponding to mounting member, and bottom structure 540A-B corresponding to mounting seat, and connector 160A-B), 
the first blade and the second blade are respectively provided with a first blade mounting hole and a second blade mounting hole near an end of the blade mounting assembly (Fig. 5A central hub has a first blade mounting hole and a second blade mounting hole; first propeller blade 150A and second propeller blade 160B), 
and the mounting member includes a first mounting post for passing through the first blade mounting hole and a second mounting post for passing through the second blade mounting hole (Fig. 2 hinge pin 120A and hinge pin 120B), 
such that the first blades and second blades are pivotably connected to the blade mounting assembly (Fig. 5A and Fig. 5B show blades pivot from folded to unfolded).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the blade mounting assembly as taught by modified Chan to incorporate the teachings of Goldstein to include wherein the blade mounting assembly includes a mounting member and a mounting seat that are fixedly connected to each other, the first blade and the second blade are respectively provided with a first blade mounting hole and a second blade mounting hole near an end of the blade mounting assembly, and the mounting member includes a first mounting post for passing through the first blade mounting hole and a second mounting post for passing through the second blade mounting hole, such that the first blades and second blades are pivotably connected to the blade mounting assembly, because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, having Goldstein disclose the claimed structure of the blade assembly would still predictably result in the folding and unfolding of the blades.

Regarding claim 14, Chan, as modified, teaches the unmanned flight system according to claim 13.
Chan, as modified does not explicitly teach wherein the mounting seat is fixed to the mounting member through a threaded connection.  
However, Goldstein also teaches wherein the mounting seat is fixed to the mounting member through a threaded connection ([0033] the hinge pin 120 may be cylindrical in shape to correspond to each hole 250/265 and gap 218 that the hinge pin 120 threads through).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Chan to incorporate the teachings of Goldstein to include wherein the mounting seat is fixed to the mounting member through a threaded connection, in order to gain the commonly understood benefits of such adaptation, such as fixing the members without affecting the pivoting from unfolded to folded positions of the blades.

Regarding claim 15, Chan, as modified, teaches the unmanned flight system according to claim 13.
Chan, as modified, also teaches wherein the mounting member (see rejection of claim 13 cited to Goldstein central hub 110 including top structure 530A-B) includes a first end segment provided with the first mounting post (Goldstein Fig. 2 end segment near hole 250A), 
a second end segment provided with the second mounting post (Goldstein Fig. 2 end segment near hole 250B), 
and an intermediate segment (Goldstein Fig. 2 middle top segment in between hole 250A and hole 250B); 
the mounting seat includes a first end containing segment to contain the first mounting post (Goldstein Fig. 2 hole 250A), 
a second end containing segment to contain the second mounting post (Goldstein Fig. 2 hole 250B), 
and an intermediate containing segment (Goldstein Fig. 2 middle hole in between hole 250A and hole 250B), 
and the first and second end segments are respectively at an angle (c) to the intermediate segment and are symmetrically provided on two sides of the intermediate segment (Goldstein Fig. 2 symmetrical segments with 180                        
                            °
                        
                     angle to the intermediate segment), 
and the first and second end containing segments are at an angle to the intermediate containing segment and are symmetrically provided on two sides of the intermediate containing segment (Goldstein Fig. 2 hole 250A and 250B are symmetrical with 180                        
                            °
                        
                     angle).  
Examiner interprets angle c as a 180                        
                            °
                        
                     angle. Examiner’s interpretation is consistent with applicant’s specification which in paragraph [0098] states that angle c is any angle in the range of 0 to 180                        
                            °
                        
                    .

Regarding claim 16, Chan, as modified, teaches the unmanned flight system according to claim 13.
Regarding claim 16, Chan, as modified, does not explicitly teach wherein the ends of the first and second blades near the blade mounting assembly are configured to be at an inclined angle (d) to a blade reference plane.  
However, Manning also teaches wherein the ends of the first and second blades near the blade mounting assembly are configured to be at an inclined angle (d) to a blade reference plane (see at least Fig. 7 propellers are angled during flight).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the first and second blades as taught by modified Chan to incorporate the teachings of Manning to include wherein the ends of the first and second blades near the blade mounting assembly are configured to be at an inclined angle (d) to a blade reference plane, because doing so enables flight control for the aircraft in a way that optimizes the minimal drag for forward flight (Manning [0079]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chan, in view of Manning, in further view of Hauer et al. (US 20170247107 A1) as supporting document, and herein after will be referred to as Hauer.

Regarding claim 18, Chan, as modified, teaches the unmanned flight system according to claim 17.
Chan, as modified, does not explicitly teach wherein the rotation mechanism includes: a servo motor provided in the arm for driving the motor base to rotate relative to the arm, and a gearbox connected to an end of the arm, the gearbox including at least: a housing, an input gear, and an output gear, wherein the input gear is connected to the servo motor, and the output gear is fixedly connected to the motor base via a fixing part.  
However, Manning also teaches wherein the rotation mechanism includes: a servo motor provided in the arm for driving the motor base to rotate relative to the arm ([0097] An automated component 378 (such as, for example, an electromechanical component—e.g., a servo, a stepper motor, etc.) is received within the chamber, and a portion thereof is fixedly secured to the protrusion 377).
Chan, as modified, does not explicitly disclose: and a gearbox connected to an end of the arm, the gearbox including at least: a housing, an input gear, and an output gear, wherein the input gear is connected to the servo motor, and the output gear is fixedly connected to the motor base via a fixing part.  
However, Examiner submits, the use of a housing, a gearbox, an output gear, and an input gear connected to a servo motor are well known in the art, and it would have been obvious to a person of ordinary skill in the art to incorporate a gearbox connected to an end of the arm, the gearbox including at least: a housing, an input gear, and an output gear, wherein the input gear is connected to the servo motor, and the output gear is fixedly connected to the motor base via a fixing part because all the claimed elements were known in the art, and such combination would predictably result in the intended rotation of the motor base relative to the arm (and by extension rotating the rotors). Furthermore, one of ordinary skill in the art would be motivated to do so to gain the commonly understood benefits of such adaptation of using a gearbox, such as obtaining an increase in the available torque output, and by extension, improving the servo motor’s performance.
Even so, Hauer discloses a gearbox connected to an end of the drone arm (Fig. 13 gearbox assembly 550), the gearbox including at least: a housing (Fig. 13 gearbox assembly 550 shows housing) an input gear (Fig. 17 drive input 1710), and an output gear ([0126] connected to bevel gear set), wherein the input gear is connected to the servo motor (Fig. 13 servo 1310; [0119] The gearbox assembly 550 of this particular embodiment, comprises a pitch control servo 1310 driving a pitch control linkage 1350…), and the output gear is fixedly connected to the motor base (Fig. 13 connected to linkages 1350). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200010183 A1 – Kizhakkepat et al. discloses a method of blade fold for a tiltrotor aircraft
 US 20200398688 A1 – Johnson discloses a gearbox connected to an end of the arm ([0025] Charging arm actuation may be through one or more electrical motors such as a DC or stepper motor driving charging arms 110, 112 directly or through a gearbox to match the motor speed to the desired arm swinging speed.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661